

Stock Option


Granted by


MADISON COUNTY FINANCIAL, INC.


under the


MADISON COUNTY FINANCIAL, INC.
2013 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2013 Equity Incentive Plan (the “Plan”)
of Madison County Financial, Inc. (the “Company”) which are incorporated herein
by reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
 
1. Name of Participant: ____________________
 
2. Date of Grant:  ___________ __, 201__
 
3.       Total number of shares of Company common stock, $0.01 par value per
share, that may be acquired pursuant to this Option:
 



       __________  (subject to adjustment pursuant to Section 10 hereof).
 
·  
This is a Non-Qualified Option.

 
    4.           Exercise price per share:  $__________ (subject to adjustment
pursuant to Section 10 below).
 
    5.      Expiration Date of Option: ___________ __, 202__, subject to earlier
expiration due to Termination of Service.
 
    6.          Vesting Schedule. Except as otherwise provided in this
Agreement, this Option first becomes exercisable, subject to
                 the Option's expiration date, in accordance with the vesting
schedule specified herein.
 
The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment
becoming exercisable on the first anniversary of the date of grant, or
_____________ __, 201__, and succeeding installments
on each anniversary thereafter, through ___________ __, 201__.  To the extent
the Options awarded to me are not equally
divisible by “5,” any excess Options shall vest on ____________ __, 201__.


This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant
to Section 2.6, 2.9 and 4.1 of the Plan (in the event of death or Disability or
Termination of Service as a Director following a Change in Control).


 
 

--------------------------------------------------------------------------------

 
OUTSIDE DIRECTOR

7.          Exercise Procedure.
 
 
7.1
Delivery of Notice of Exercise of Option.  This Option will be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 
(i)  
by tendering shares of Common Stock valued at Fair Market Value (as defined in
Section 7.2 hereof) as of the day of exercise;

 
(ii)  
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;



(iii)  
by a “net settlement” of the Option, using a portion of the shares
obtained      on exercise in payment of the Exercise Price of the Option.



(iv)  
by personal, certified or cashier’s check;



                      (v)    by other property deemed acceptable by the
Committee; or


       (vi)  by any combination thereof.
 
 
7.2
“Fair Market Value” shall have the meaning set forth in Section 8.1(r) of the
Plan.

 
8.           Delivery of Shares.


 
8.1
Delivery of Shares.  Delivery of shares of Common Stock upon the exercise of
this Option will comply with all applicable laws (including the requirements of
the Securities Act) and the applicable requirements of any securities exchange
or similar entity.





 
 

--------------------------------------------------------------------------------

 
OUTSIDE DIRECTOR






9.           Change in Control.


 
9.1
In the event of the Participant’s Termination of Service as a Director following
a Change in Control, all Options held by the Participant, whether or not
exercisable at such time, will become fully exercisable, subject to the
expiration provisions otherwise applicable to the Option.



 
9.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 
 
10.           Adjustment Provisions.
 
 
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

 
11.           Termination of Option and Accelerated Vesting.
 
This Option will terminate upon the expiration date, except as set forth in the
following  provisions:
 
(i) 
Death.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death.  This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one year following Termination of Service due to
death.

 
(ii)
Disability.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one year following
Termination of Service due to Disability.

 
(iii)
Retirement.  If the Participant’s Service terminates due to Retirement (as
defined in Section 8.1(bb) of the Plan, unless specifically provided otherwise
by the Committee, this Option may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of three months
following termination, subject to termination on the Option’s expiration date,
if earlier.  All unvested Options will be forfeited.

 
                                        (iv)  Termination for Cause. If the
Participant's Service has been terminated for Cause, all Options that have not
been exercised will expire and be forfeited.

 
(v) 
Other Termination.  If the Participant’s Service terminates for any reason other
than due to death, Disability or for Cause, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of three months following termination, subject to termination on the
Option’s expiration date, if earlier.  All unvested Options will be forfeited.



 
 

--------------------------------------------------------------------------------

 
OUTSIDE DIRECTOR


12.           Miscellaneous.


 
12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



 
12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



 
12.3
In the discretion of the Committee, a non-qualified Option granted under the
Plan may be transferable by the Participant, provided, however, that
such  transfers will be limited to Immediate Family Members of Participants,
trusts and partnerships established for the primary benefit of such family
members or to charitable organizations, and provided, further, that such
transfers are not made for consideration to the Participant.



 
12.4
This Option will be governed by and construed in accordance with the laws of the
State of Nebraska.

 
                12.5   The granting of this Option does not confer upon the
Participant any right to beretained in the service of the Company or any
subsidiary.


 
12.6
Provided there are no adverse accounting consequences to the Company (a
requirement to have liability classification of an award under Financial
Accounting Standards Board Accounting Standards Codification (ASC) Topic 718 is
an adverse tax consequence), the Participant shall have the right to direct the
Company to satisfy the minimum required federal, state and local tax withholding
by reducing the number of shares of Stock subject to the Stock Option (without
issuance of such shares of Stock to the Stock Option holder) by a number equal
to the quotient of (a) the total minimum amount of required tax withholding
divided by (b) the excess of the Fair Market Value of a share of Stock on the
exercise date over the Exercise Price per share of Stock.



 
 
[Remainder of Page Intentionally Blank]

 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 
MADISON COUNTY FINANCIAL, INC.
 
By:_____________________________                                                                
Its:_____________________________                                                                
 


 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2013 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2013 Equity Incentive Plan.
 
PARTICIPANT
 
 
___________________________







                                                         




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


 NOTICE OF EXERCISE OF OPTION
(BY OUTSIDE DIRECTOR)


I hereby exercise the stock option (the “Option”) granted to me by Madison
County Financial, Inc. (the “Company”) or its affiliate, subject to all the
terms and provisions set forth in the Stock Option Agreement (the “Agreement”)
and the Madison County Financial, Inc. 2013 Equity Incentive Plan (the “Plan”)
referred to therein, and notify you of my desire to purchase __________________
shares of common stock of the Company (“Common Stock”) for a purchase price of
$_____________ per share.


I wish to pay the purchase price by (check one or more):
[Any payment to be delivered must accompany this Notice of Exercise of Option]


 
___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 
 
___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

 
 
___
A “net settlement” of the Option whereby I direct the Company to withhold a
sufficient number of shares to satisfy the purchase price.

 
 
___
A check (personal, certified or cashier’s) in the sum of $_______ and stock of
the Company with a fair market value of $______, in full payment of the purchase
price.*

 
 
___
Please sell ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.  If my broker requires additional forms in order
to consummate this “broker cashless exercise,” I have included them with this
election.

 
I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
 
I hereby represent that it is my intention to acquire these shares for the
following purpose:
 
___           investment                                              ___                                                                           resale
or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
 
Date: ____________,
_____.                                                                _________________________________________
                        Participant’s signature


*           If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having been exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.


 
 

--------------------------------------------------------------------------------

 
OUTSIDE DIRECTOR

EXHIBIT B
 
 
ACKNOWLEDGMENT OF RECEIPT OF SHARES
 
 


 
I hereby acknowledge the delivery to me by Madison County Financial, Inc. (the
“Company”) or its affiliate on _____________________________, of stock
certificates for ____________________ shares of common stock of the Company
purchased by me pursuant to the terms and conditions of the Stock Option
Agreement and the Madison County Financial, Inc. 2013 Equity Incentive Plan, as
applicable, which shares were transferred to me on the Company’s stock record
books on ____________________.
 








Date:__________________                                                               _______________________
Participant’s signature







